Citation Nr: 1715628	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  11-32 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine.

2. Entitlement to an initial evaluation in excess of 10 percent for central vertigo.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1973 to March 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In the August 2010 rating decision, the RO granted entitlement to service connection for degenerative arthritis of the lumbar spine with a noncompensable evaluation effective April 1, 2010.  In the same decision, the RO granted entitlement to service connection for central vertigo with a 10 percent evaluation effective April 1, 2010.  In a July 2016 rating decision, the RO increased the evaluation of the Veteran's lumbar disability to 10 percent, effective April 1, 2010.  This increase does not constitute a full grant of the benefit sought; therefore, the Veteran's claim for an increased evaluation for degenerative arthritis of the lumbar spine remains on appeal, as does her claim for an increased evaluation for vertigo. 

This appeal was processed using the Virtual VA paperless claims processing system and the VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records. 


FINDINGS OF FACT

1. At no time during the appeal period has the Veteran's lower back disability been manifested by ankylosis, forward flexion of 60 degrees or less, combined range of motion of 120 degrees or less, or severe muscle spasm or guarding that caused abnormal gait or abnormal spinal contour; nor has there been functional loss as flare-ups are infrequent and the Veteran is able to perform daily activities.  

2. Prior to June 8, 2016, the Veteran's peripheral vestibular disability was not characterized by dizziness and occasional staggering.

3. From June 8, 2016, the Veteran has demonstrated symptoms including dizziness and occasional staggering.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for service-connected lower back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-43 (2016).

2. Prior to June 8, 2016, a rating in excess of 10 percent for vertigo is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 6204 (2016).

3. From June 8, 2016, the criteria for a 30 percent disability rating, but no higher, for vertigo, are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.87, Diagnostic Code 6204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for her lumbar and vestibular disabilities.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records are associated with the claims file.  The Veteran was afforded VA examinations in 2010 and 2016.  The examiners reviewed the medical history, considered the Veteran's contentions, and provided information relevant to properly evaluating the Veteran's disabilities. The Board recognized that the July 2016 VA examiner asserted that an opinion with respect to additional functional loss over time could not be furnished, because the Veteran was "not [being] examined with repeated use over a period of time;" however, the examiner did address factors to be considered in assessing functional loss, such as pain on weight bearing, etc., and there is sufficient evidence of record to assess the Veteran's functional loss such that the absence of the examiner's opinion on this issue does not render the examination inadequate. Thus, the examination reports are adequate. VA clinical records for the appeal period have been obtained.  No additional evidence that is not yet of record has been identified by the Veteran or her representative as to the issues decided herein.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Claims for Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

A rating granted following an initial award of service connection may be "staged," that is, comprised of successive ratings reflecting variations in the disability's severity since the date of service connection.  Separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

Claim for increased rating for degenerative arthritis of the lumbar spine

Back disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), specified in 38 C.F.R. § 4.71a.  If there is intervertebral disc disease, the rating criteria specified in the Formula for Rating Intervertebral Disk Syndrome Based on Incapacitating Episodes may be applicable.  In this case, the Veteran's back disability has been evaluated under Diagnostic Code (DC) 5242, for degenerative arthritis of the spine.  

The General Rating Formula provides for a 10 percent evaluation when back disability results in forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. 

Back disability warrants a 20 percent rating where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. 

A 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  The only criterion which warrants an evaluation in excess of 40 percent for limitation of motion of the thoracolumbar spine is where there is unfavorable ankylosis of the thoracic spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankyloses of the entire spine warrants a 100 percent rating. 

The General Formula directs that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  

The Rating Schedule allows evaluation of intervertebral disc syndrome (IVDS) based on incapacitating episodes.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).  

Back disability is, as noted above, rated on limitation of motion, or may be rated based on subjective complaints of pain, if there is objective confirmation of arthritis on radiologic examination.  DCs 5003, 5010.  A 10 percent evaluation is the maximum schedular evaluation available for arthritis of one joint or group of joints under DCs 5003 or 5010, so application of these DCs would not result in a more favorable evaluation for the Veteran.  No further discussion of those DCs is required.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume §§ 4.40 and 4.45.  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran was afforded VA examinations in May 2010 and June 2016.  At the May 2010 examination, although diagnostic imaging confirmed degenerative changes to the Veteran's lumbar spine, her spinal range of motion was noted to be entirely normal.  She demonstrated flexion to 90 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  Each of these values was noted by the examiner to be within normal limits.  Moreover, the Veteran demonstrated the capacity for repetitive range of motion with no additional degree of limitation.  Her posture was normal, her gait normal, her walking steady, and her weight-bearing normal.  She ambulated normally without use of an assistive device, and evinced no radiating pain with movement, no muscle spasm in her lower back, no tenderness, no guarding, no weakness, and no muscle atrophy.  Her muscle tone was normal, and straight leg raise testing was negative bilaterally.  Finally, there was no evidence of ankylosis.  

VA treatment records from January 2011 show the Veteran's gait and stance, as well as her balance and coordination, remained normal.  The record reflects a significant treatment gap for lower back-related symptoms, until the aforementioned 2016 VA examination.

At her July 2016 VA examination, the Veteran endorsed symptoms of back pain occurring several times per week for thirty to forty-five minutes at a time.  She added she suffers occasional numbness of the right leg, but no weakness.  The Veteran also reported "flare-ups," occurring approximately once every six weeks, characterized by 10/10 pain, during which she has trouble walking, sitting, driving, and bending to pick up objects due to pain.  In general, however, the Veteran confirmed she is "able to do most...activities, but has to be careful to avoid the triggers."  Range of motion testing of the Veteran's lumbar spine was once again entirely normal; she demonstrated flexion to 90 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  She was again able to perform repetitive use without loss of function.  There was some evidence of pain with weight bearing, as well as objective evidence of localized tenderness of the lumbar paraspinal musculature.  However, the Veteran demonstrated full 5/5 strength throughout the bilateral lower extremities, with no muscle atrophy, and normal deep tendon reflexes.  There was no evidence of radicular pain, no ankylosis, and no evidence of IVDS.  On the question of whether pain, weakness, fatigability, or incoordination would significantly limit the Veteran's functional ability with repeated use over time, the examiner declined to furnish an opinion, stating the Veteran was "not [being] examined with repeated use over a period of time."  

As the evidence set forth above demonstrates, range of motion testing does not indicate limitation sufficient to warrant a 20 percent or higher evaluation.  The Veteran's spinal range of motion has been twice shown to be normal, hence, her disability does not meet the criteria of a 20 percent or higher evaluation based on limited range of motion.  A 40 percent evaluation is not warranted because, in addition to her normal range of motion, the Veteran shows no ankylosis, favorable or unfavorable, at any level of the spine.  For the same reason, a 50 percent or higher evaluation is inappropriate.  

Further, the Board finds no evidence to support an award of additional compensation due to functional loss.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that examinations on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to the absence of part, or all, of the necessary bones, joints, and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  

Here, as noted above, the Veteran's lower-back related treatment during the appeal period has been sparse, and her flare-ups, by her own admission, infrequent.  She has acknowledged the ability generally to perform a range of daily tasks without pain, and has demonstrated no significant pain with movement, nor disturbance of locomotion.  Although the July 2016 VA examination indicated some evidence of pain with weight bearing, as well as objective evidence of localized tenderness of the lumbar paraspinal musculature, the record does not suggest these cause additional functional loss.  Accordingly, additional compensation for functional loss under sections 4.40, 4.45, and 4.59 is not warranted.

In sum, the preponderance of the evidence is against an evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine, and the claim is denied.  There is no reasonable doubt to be resolved in the Veteran's favor.  

2.  Claim for increased rating for vertigo

The Veteran's service-connected vertigo has been evaluated under 38 C.F.R. § 4.87, DC 6204.  A 10 percent rating is assigned with occasional dizziness.  A 30 percent evaluation is authorized where there is dizziness and occasional staggering.  The term "staggering" is not defined in the rating schedule, but is generally defined as standing or proceeding unsteadily.  See Webster's New College Dictionary 1099 (3rd ed. 2008).  

The Veteran is competent to report symptoms such as dizziness, staggering, and loss of balance, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran is in receipt of a 10 percent disability rating for vertigo.  That evaluation was first assigned effective in April 2010.  She contends she is entitled to a higher rating.

	a. Prior to June 8, 2016

On VA examination in May 2010, the Veteran reported bouts of dizziness, characterizing the sensation as experiencing the room spinning around her.  She endorsed difficulty balancing and walking, and stated she is unable to drive during the episodes.  However, the Veteran stated she did not experience staggering gait.  The Veteran also noted her episodes occurred at a frequency of less than once per year, but could last for seven to forty-five days at a time.  Testing revealed the Veteran's external ears and tympanic membranes were normal bilaterally, with no evidence of infection and no effusion.  The examiner's notes indicate "no disturbance of balance...[and] no findings of...staggering gait."  The examiner concluded "a diagnosis is not possible because [the Veteran] reports her symptoms are intermittent and she is not experiencing any at this time."   

In this case, specialized medical testing objectively reveals that the Veteran has labyrinthitis, a diagnosis furnished while the Veteran was in active service.  However, the record is bare of evidence of treatment sought or received for the condition during the appeal period.  Moreover, the Veteran does not appear to have complained of staggering, at any frequency, to any provider or examiner during the period before June 8, 2016.  As noted above, a higher evaluation of 30 percent is not warranted unless the evidence shows both dizziness and occasional staggering.  As there is no evidence of staggering during this period, and as the same was specifically denied by the Veteran at her May 2010 VA examination, a higher evaluation of 30 percent is not warranted for the period before June 8, 2016.

The Board has also considered whether a higher evaluation is warranted under a different diagnostic code.  Although a 30 percent rating is the maximum schedular rating for vertigo under DC 6204, higher maximum schedular evaluations are authorized for Meniere's syndrome.  However, in this case, the record does not reveal such a diagnosis.  Higher evaluations are also available for malignant neoplasm of the ear, but, as noted above, that diagnosis has been ruled out.  Thus, a higher rating under these diagnostic codes is not appropriate, and a rating greater than 10 percent is not warranted for this period.

	b. On or after June 8, 2016

At her June 2016 VA examination, the Veteran again noted dizziness, adding she experiences nausea when beset by vertigo.  She indicated the bouts occur at a frequency less than once per month, of a duration between one and twenty-four hours.  The examination report indicates the Veteran takes no medication for the condition, and notes symptoms resolve without treatment.  Testing confirmed the Veteran's symptoms are not attributable to chronic ear infection, or to neoplasm of the ear.  The Veteran's external ears appeared normal, as did her ear canals and tympanic membranes.  No gait examination was conducted, but, critically, Romberg testing was positive for unsteadiness.   This result leads the Board to find that, resolving all reasonable doubt in the Veteran's favor, her symptomatology warrants a 30 percent disability evaluation, based on dizziness and occasional staggering, for the period on or after June 8, 2016.  

Again, the Board has considered whether a higher evaluation may be warranted under a different diagnostic code, but, as noted above, the record does not establish a diagnosis of Meniere's syndrome for this period, nor is there evidence of a diagnosis of any type of neoplasm, so no higher rating is appropriate under these provisions. Accordingly, a 30 percent rating, but no higher is granted for this period.  


ORDER

The appeal for an evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine is denied.

Before June 8, 2016, entitlement to an initial disability rating in excess of 10 percent for central vertigo is denied.

A 30 percent rating for the period beginning on June 8, 2016, for central vertigo is granted, subject to law and regulations governing the award of compensation.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


